 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into on
December 18, 2017 (the “Effective Date”) by and between John Blackington
(“Executive”) and Rocky Mountain High Brands, Inc., a Nevada corporation (the
“Company”). Certain capitalized terms used but not defined elsewhere in this
Agreement have the meanings ascribed to them in Section 24.

 

WHEREAS, the Company desires to employ Executive on the terms and conditions set
forth herein; and

 

WHEREAS, Executive desires to be employed by the Company on such terms and
conditions;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree to the foregoing recitals and as follows:

 

1.                  Term. Executive’s employment hereunder will be effective as
of the Effective Date and will continue until the fifth anniversary thereof,
unless terminated earlier pursuant to Section 5 below; provided that, on such
fifth anniversary of the Effective Date and each annual anniversary thereafter
(such date and each annual anniversary thereof, a “Renewal Date”), this
Agreement will be deemed to be automatically extended, upon the same terms and
conditions, for successive periods of one year, unless either party provides
written notice of its intention not to extend the term of this Agreement at
least 30 days prior to the applicable Renewal Date. The period during which
Executive is employed by the Company hereunder is hereinafter referred to as the
“Employment Term.”

 

2.                  Position and Duties.

 

2.1       Position. During the Employment Term, Executive will serve as the
Chief Commercialization Officer of the Company, reporting to the Company’s Chief
Executive Officer. In such position, Executive will direct the Company’s product
development, copacking, logistics, marketing, sales and customer service.  

 

2.2       Duties. During the Employment Term, Executive will devote
substantially all of Executive’s business time and attention to the performance
of Executive’s duties hereunder and will not, without the prior written consent
of the Board of Directors of the Company (the “Board”), engage in any other
business activities that materially conflict or interfere with the performance
of such services or which engage in competition with the Company during the term
of this Agreement. The Company acknowledges that upon joining the Company, Mr.
Blackington is winding down his involvement in another business and will work as
a Contractor on a part-time basis through January 31, 2018.

 

 1 

 



 

3.                  Place of Performance. The principal place of Executive’s
employment will be the Company's principal executive office currently located at
9101 LBJ Freeway, Suite 200, Dallas, Texas 75243.

 

4.                  Compensation.

 

4.1       Base Salary.

 

(a)               Subject to Section 4.1(b), the Company will pay Executive an
initial annual rate of base salary of $140,000 through the Company’s payroll
system for a commitment of 40 hours per week in periodic installments in
accordance with the Company’s customary payroll practices, (the “Base Salary”).
Executive will be eligible for annual salary increases as approved by the
Company’s Board of Directors.

 

(b)               Between November 1, 2017 and January 31, 2018, the Company
will pay Mr. Blackington as an Independent Contractor while he winds down his
other business activities at a rate of $6,000 per month.

 

4.2       Annual Bonus. Executive will receive an annual bonuses of up to 30% of
base salary based on Management by Objectives that the Executive will establish
in conjunction with the Chief Executive Officer upon executing this agreement,
or as awarded by the Board of Directors.

 

4.3       Equity Awards. Executive will be entitled to participate in any equity
incentive compensation plan adopted by the Company, for the benefit of its
executive level officers, during the Employment Term. A total of 7,000,000
(seven million) stock options will be granted to the Executive upon executing
this agreement. The options will vest immediately. The strike price of the
options will be $.003 (50% of the average price of the stock on December 18,
2018.)

 

4.4       Employee Benefits. During the Employment Term, Executive will be
entitled to participate in all employee benefit plans, practices and programs
maintained by the Company, as in effect from time to time (collectively,
“Employee Benefit Plans”), on a basis which is no less favorable than is
provided to other similarly situated executives.

 

4.5       Vacation; Paid Time-off. During the Employment Term, Executive will be
entitled to 4 weeks paid vacation days, and 2 weeks paid sick days, per calendar
year (prorated for partial years) in accordance with the Company’s vacation and
sick day policies in effect from time to time. The foregoing paid vacation and
sick days will be in addition to any other paid holidays declared by the Company
in accordance with the Company’s paid holiday vacation policies in effect from
time to time. Employee may carry up to unused 2 weeks of vacation time over each
year. Sick time does not carry over from year to year.

 

 2 

 



 

4.6       Business Expenses. Executive will be entitled to reimbursement for all
reasonable and necessary out-of-pocket business expenses incurred by Executive
in connection with the performance of Executive's duties hereunder in accordance
with the Company's expense reimbursement policies and procedures.

 

4.7       Indemnification.

 

(a)               If Executive is made a party or threatened to be made a party
to any action, suit, or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), other than any Proceeding initiated by Executive
or the Company related to any contest or dispute between Executive and the
Company or any of its affiliates with respect to this Agreement or Executive’s
employment hereunder, by reason of the fact that Executive is or was a director
or officer of the Company, or any affiliate of the Company, or is or was serving
at the request of the Company as a director, officer, member, employee or agent
of another limited liability company, corporation or a partnership, joint
venture, trust or other enterprise, Executive will be indemnified and held
harmless by the Company to the maximum extent permissible under applicable law
from and against any liabilities, costs, claims and expenses, including all
costs and expenses incurred in defense of any Proceeding (including attorneys'
fees). Costs and expenses incurred by Executive in defense of such Proceeding
(including attorneys' fees) will be paid by the Company in advance of the final
disposition of such litigation upon receipt by the Company of: (i) a written
request for payment; (ii) appropriate documentation evidencing the incurrence,
amount and nature of the costs and expenses for which payment is being sought;
and (iii) an undertaking adequate under applicable law made by or on behalf of
Executive to repay the amounts so paid if it will ultimately be determined that
Executive is not entitled to be indemnified by the Company under this Agreement.

 

(b)               During the Employment Term and for a period of six (6) years
thereafter, the Company or any successor to the Company will purchase and
maintain, at its own expense, directors’ and officers’ liability insurance
providing coverage to Executive on terms that are no less favorable than the
coverage provided to other directors and similarly situated executives of the
Company.

5.   Termination. This Agreement may be terminated as follows:

5.1       Death. This Agreement shall terminate immediately in the event of the
Employee's death, provided, however, that the Employee's estate shall be paid
the Base Salary that the Employee earned through the date of his/her death, in
the time and manner in which the Employee would have been paid such
compensation.

5.2       Disability. This Agreement shall terminate immediately in the event
that the Employee becomes "disabled," as that term is defined in 29 C.F.R.
§1630.2(g)(1), and is unable to perform the essential functions of his/her
position, with reasonable accommodation for a period of 180 consecutive days.



 3 

 



5.3        Good Cause. The Company shall be entitled to terminate this Agreement
immediately, without any further liability to the Employee, for any "Good
Cause," as defined in Section 24, Definitions. In the event the Company believes
"Good Cause" exists for terminating this Agreement pursuant to this section, the
Company shall give the Employee written Notice of the acts or omissions
constituting "Good Cause" ("Cause Notice"), and no termination of this Agreement
shall be effective unless and until the Employee fails to cure such acts or
omissions within ten (10) days after receipt of the Cause Notice. Termination
must be approved by the Company’s Board of Directors.

5.4       Without Good Cause. The Company shall be entitled to terminate this
Agreement for any reason other than death, disability, or "Good Cause," at any
time during the Employee’s employment, by providing thirty (30) days written
notice to the Employee that the Company is terminating the Agreement without
"Good Cause," as defined herein ("Notice of Termination Without Good Cause"),
provided, however, that the Company shall be required to pay Severance Pay in
accordance with the Severance provisions described below. Termination must be
approved by the Company’s Board of Directors.

5.5        Resignation. The Employee shall have the right to terminate this
Agreement at any time, for any reason, by providing the Company with thirty (30)
days written notice ("Notice of Resignation"), provided, however, that
subsequent to his/her resignation, the Employee shall be required to comply with
the Non-Disclosure and/or Non Interference provisions set forth in this
Agreement and shall not be entitled to any Severance Pay. 

5.6        Change of Control. The parties acknowledge that the Employee has
entered into this Agreement based upon his/her confidence in the current
shareholders of the Company and the support of the Board of Directors.
Accordingly, if the Company should undergo a "Change of Control," as defined in
this section, the parties agree as follows:

 

(a) Compensation. In the event of a Change of Control, as defined in this
Section 24, the Company agrees as follows:

 

(1)In the event the employment of the Employee is terminated, for any reason
other than Good Cause as determined by the Company’s Chief Executive Officer
prior to the Change of Control, within 180 days of a "Change of Control," as
defined below, the Company agrees to pay the Employee compensation equal to one
year’s base pay.

 

 4 

 

 

(2)Any compensation required under this section shall be payable in a lump sum
within thirty (30) days after such termination becomes effective.



5.7        Severance. In the event that the Company terminates this Agreement
without "Good Cause," as defined above, the Company agrees to pay the Employee
the following compensation (the "Severance Pay"):

 

(a) Amount and Terms of Payment. In the event that the Company terminates this
Agreement without "Good Cause," as defined in Section 5.1 or 5.2, the Company
agrees to pay the Employee Severance Pay in an amount equal to one year’s base
pay. Such Severance Pay shall be provided in a lump sum within thirty (30) days
after such termination becomes effective.

 

(b) Exceptions. Severance Pay shall not be payable under this section in any of
the following circumstances:

 

(1)In the event that this Agreement is terminated as a result of the death or
disability of the Employee, as provided in Sections 5.1 or 5.2 ; or

 

(2)In the event that this Agreement is terminated for "Good Cause," as defined
in Section 24

 

(3)In the event of the Employee's resignation, as provided in Section 5.5

 

5.8       Stock Options and Rule 144 Stock. In the event that the Company
terminates this Agreement with “Good Cause," as defined above, any unvested
stock options will be canceled and forfeited by the Employee. In the event that
the Company terminates this Agreement without "Good Cause," as defined above,
the Company agrees to allow all unvested options to immediately vest. The
Company agrees that it will not place a stop with its Stock Transfer Agent on
any of Company stock or otherwise interfere with the clearing of any Company
stock in the Employee’s name in paper certificate form. Alternatively, the
Company agrees to assist the Employee in clearing any and all of the Company’s
Rule 144 stock in Employee’s name in paper certificate form at the time of
termination, regardless of whether or not the termination was made with or
without “Good Cause”.

 

5.9       Mitigation. In no event will Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and any amounts
payable pursuant to this Section 5 will not be reduced by compensation Executive
earns on account of employment with another employer.

 

 5 

 

 

5.10      Resignation of All Other Positions. Upon termination of Executive’s
employment hereunder for any reason, Executive will automatically and without
the necessity of further action be deemed to have resigned from all positions
that Executive holds as an officer or member of the board of directors (or
substantially similar governing body) of the Company or any of its affiliates.

 

5.11      Release Agreement. Notwithstanding the foregoing, as a condition of
receiving any Severance Amount, Executive must (a) timely sign, date and return
to the Company (or its successor), and not subsequently revoke, a general
release of all known and unknown claims in the form attached as Exhibit A hereto
so that such release becomes effective in accordance with its terms, which shall
be no later than 60 days following Executive’s termination (the “Release”) (such
latest permitted date on which the Release may become effective, the “Release
Deadline”), and (b) continue to comply with Executive’s obligations under this
Agreement. No Severance Amount will be made prior to the date on which Executive
returns the Release and such Release becomes effective and irrevocable in
accordance with its terms (such date, the “Release Effective Date”). On the
Release Effective Date, the Company will pay in a lump sum the Severance Amount
that would have been paid on or prior to such date under the original schedule
but for the delay while waiting for the effectiveness of the Release.

 

6.                  Confidential Information. Executive understands and
acknowledges that during the Employment Term Executive will have access to and
learn about Confidential Information.

 

6.1       Company Creation and Use of Confidential Information. Executive
understands and acknowledges that the Company has invested, and continues to
invest, substantial time, money and specialized knowledge into developing its
resources, creating a customer base, generating customer and potential customer
lists, training its employees, and improving its beverage offerings. Executive
understands and acknowledges that as a result of these efforts, the Company has
created, and continues to use and create valuable Confidential Information which
provides the Company with a competitive advantage over others in the
marketplace.

 

6.2       Disclosure and Use Restrictions. Executive agrees and covenants: (a)
to treat all Confidential Information as strictly confidential; (b) not to
directly or indirectly disclose, publish, communicate or make available
Confidential Information, or allow it to be disclosed, published, communicated
or made available, in whole or part, to any entity or person whatsoever
(including other employees of the Company) not having a need to know and
authority to know and use the Confidential Information in connection with the
business of the Company and, in any event, not to anyone outside of the direct
employ of the Company except as required in the performance of Executive’s
authorized employment duties to the Company or with the prior written consent of
the Chief Executive Officer (and then, such disclosure will be made only within
the limits and to the extent of such duties or consent); and (c) not to access
or use any Confidential Information, and not to copy any documents, records,
files, media or other resources

 

 6 

 

 

containing any Confidential Information, or remove any such documents, records,
files, media or other resources from the premises or control of the Company,
except as required in the performance of Executive’s authorized employment
duties to the Company or with the prior written consent of Chief Executive
Officer (and then, such disclosure will be made only within the limits and to
the extent of such duties or consent). Nothing herein will be construed to
prevent disclosure of Confidential Information as may be required by applicable
law or regulation, or pursuant to the valid order of a court of competent
jurisdiction or an authorized government agency, provided that the disclosure
does not exceed the extent of disclosure required by such law, regulation or
order. Executive will promptly provide written notice of any such order to the
Chief Executive Officer. Executive understands and acknowledges that Executive’s
obligations under this Agreement with regard to any particular Confidential
Information will commence immediately upon Executive first having access to such
Confidential Information (whether before or after Executive begins employment
with the Company) and will continue during and after Executive’s employment with
the Company until such time as such Confidential Information has become public
knowledge other than as a result of Executive’s breach of this Agreement or
breach by those acting in concert with Executive or on Executive’s behalf.

 

7.                  Restrictive Covenants.

 

7.1       Acknowledgment. Executive understands that the nature of Executive’s
position gives Executive access to and knowledge of Confidential Information and
places Executive in a position of trust and confidence with the Company.
Executive further understands and acknowledges that the Company’s ability to
preserve these for the exclusive knowledge and use of the Company is of great
competitive importance and commercial value to the Company, and that improper
use or disclosure by Executive is likely to result in unfair or unlawful
competitive activity.

 

7.2       Non-solicitation of Employees. Executive agrees and covenants not to
directly or indirectly solicit, hire, recruit, and attempt to hire or recruit,
or induce the termination of employment of any employee of the Company during
the Restricted Period.

 

7.3       Non-disparagement. Executive agrees and covenants that Executive will
not at any time make, publish or communicate to any person or entity or in any
public forum any defamatory or disparaging remarks, comments or statements
concerning the Company or its businesses, or any of its employees, officers,
director (or substantial equivalent), or agents. Company agrees and covenants
that it will cause its officers, directors (or substantial equivalents), and
agents not to at any time make, publish or communicate to any person or entity
or in any public forum any defamatory or disparaging remarks, comments or
statements concerning Executive.

 

7.4       Code of Conduct and Insider Trading Policy. Executive acknowledges
that Executive has been presented with the Company’s Code of Conduct and Insider
Trading Policy, including the Blackout Trading Calendar, and has read,
understands and has executed those agreements in conjunction with executing this
Employment Agreement.

 



 7 

 

 



7.5       Representations. Executive represents to the Company that Executive is
willing and able to engage in businesses that are not restricted pursuant to
this Section 7 and that enforcement of the restrictive covenants set forth in
this Section 7 will not be unduly burdensome on Executive. Executive
acknowledges that Executive’s agreement to the restrictive covenants set forth
in this Section 7 is a material inducement and condition to the Company’s
willingness to enter into this Agreement and to perform its obligations
hereunder. Executive acknowledges and agrees that the restrictive covenant and
remedies set forth in this Section 7 are reasonable as to time, geographic area
and scope of activity and do not impose a greater restraint than is necessary to
protect the goodwill and legitimate business interests of the Company.

 

7.6       Court Modification. Notwithstanding the foregoing, if the restrictive
covenants set forth in this Section 7 are found by a court of competent
jurisdiction to contain limitations as to time, geographic area or scope of
activity that are not reasonable or not necessary to protect the goodwill or
legitimate business interests of the Company, then such court is hereby
authorized and requested to reform such provisions to the minimum extent
necessary to cause the limitations contained in this Section 7 as to time,
geographical area and scope of activity to be reasonable and to impose a
restraint that is not greater than necessary to protect the goodwill and
legitimate business interests of the Company.

 

8.                  Remedies. In the event of a breach or threatened breach by
Executive of Section 6 or Section 7 of this Agreement, Executive hereby consents
and agrees that the Company will be entitled to seek, in addition to other
available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief will be
in addition to, not in lieu of, legal remedies, monetary damages or other
available forms of relief.

 

9.                  Proprietary Rights.

 

9.1       Work Product. Executive acknowledges and agrees that all Work Product
and Intellectual Property will be the sole and exclusive property of the
Company.

 

9.2       Work Made for Hire; Assignment. Executive acknowledges that, by reason
of being employed by the Company at the relevant times, to the extent permitted
by law, all of the Work Product consisting of copyrightable subject matter is
“work made for hire” as defined in 17 U.S.C. § 101 and such copyrights are
therefore owned by the Company. To the extent that the foregoing does not apply,
Executive hereby irrevocably assigns to the Company, for no additional
consideration, Executive’s entire right, title and interest in and to all Work
Product and Intellectual Property rights

 

 8 

 

 

therein, including the right to sue, counterclaim and recover for all past,
present and future infringement, misappropriation or dilution thereof, and all
rights corresponding thereto throughout the world. Nothing contained in this
Agreement will be construed to reduce or limit the Company’s rights, title or
interest in any Work Product or Intellectual Property so as to be less in any
respect than that the Company would have had in the absence of this Agreement.

 

9.3       Further Assurances; Power of Attorney. During and after Executive’s
employment, Executive agrees to reasonably cooperate with the Company to (a)
apply for, obtain, perfect and transfer to the Company the Work Product as well
as all Intellectual Property rights in the Work Product in any jurisdiction in
the world; and (b) maintain, protect and enforce the same, including, without
limitation, executing and delivering to the Company any and all applications,
oaths, declarations, affidavits, waivers, assignments and other documents and
instruments as will be requested by the Company. Executive hereby irrevocably
grants the Company power of attorney to execute and deliver any such documents
on Executive’s behalf in Executive’s name and to do all other lawfully permitted
acts to transfer the Work Product to the Company and further the transfer,
issuance, prosecution and maintenance of all Intellectual Property rights
therein, to the full extent permitted by law, if Executive does not promptly
cooperate with the Company’s request (without limiting the rights the Company
will have in such circumstances by operation of law). The power of attorney is
irrevocable, coupled with an interest, and will not be affected by Executive’s
subsequent incapacity.

 

9.4       No License. Executive understands that this Agreement does not, and
will not be construed to, grant Executive any license or right of any nature
with respect to any Work Product or Intellectual Property or any Confidential
Information, materials, software or other tools made available to Executive by
the Company.

 

10.              Security.

 

10.1   Security and Access. Executive agrees and covenants (a) to comply with
all Facilities Information Technology and Access Resources of the Company; (b)
not to access or use any Facilities and Information Technology and Access
Resources except as authorized by the Company; and (c) not to access or use any
Facilities and Information Technology and Access Resources in any manner after
the termination of Executive’s employment by the Company, whether termination is
voluntary or involuntary.

 

10.2   Exit Obligations. Upon (a) voluntary or involuntary termination of
Executive’s employment or (b) the Company’s request at any time during
Executive’s employment, Executive will (i) provide or return to the Company any
and all Company property, including keys, key cards, access cards,
identification cards, security devices, employer credit cards, network access
devices, computers, cell phones, smartphones, PDAs, pagers, fax machines,
equipment, speakers, webcams, manuals, reports, files, books, compilations, work
product, e-mail messages, recordings, tapes, disks, thumb drives or other
removable information storage devices, hard drives, negatives and data

 

 9 

 

 

and all Company documents and materials belonging to the Company and stored in
any fashion, including but not limited to those that constitute or contain any
Confidential Information or Work Product, that are in the possession or control
of Executive, whether they were provided to Executive by the Company or any of
its business associates or created by Executive in connection with Executive’s
employment by the Company; and (ii) delete or destroy all copies of any such
documents and materials not returned to the Company that remain in Executive’s
possession or control, including those stored on any non-Company devices,
networks, storage locations and media in Executive’s possession or control.

 

11.              Governing Law: Jurisdiction and Venue. This Agreement, for all
purposes, will be construed in accordance with the laws of the State of Texas
without regard to conflicts of law principles. Any action or proceeding by
either of the parties to enforce this Agreement will be brought only in a state
or federal court located in the State of Texas, county of Dallas. The parties
hereby irrevocably submit to the exclusive jurisdiction of such courts and waive
the defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

 

12.              Entire Agreement. Unless specifically provided herein, this
Agreement contains all of the understandings and representations between
Executive and the Company pertaining to the subject matter hereof and supersedes
all prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter.

 

13.              Modification and Waiver. No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by Executive and the Company. No waiver by either of the
parties of any breach by the other party hereto of any condition or provision of
this Agreement to be performed by the other party hereto will be deemed a waiver
of any similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor will the failure of or delay by either of the parties in
exercising any right, power or privilege hereunder operate as a waiver thereof
to preclude any other or further exercise thereof or the exercise of any other
such right, power or privilege.

 

14.              Severability. Should any provision of this Agreement be held by
a court of competent jurisdiction to be enforceable only if modified, or if any
portion of this Agreement will be held as unenforceable and thus stricken, such
holding will not affect the validity of the remainder of this Agreement, the
balance of which will continue to be binding upon the parties with any such
modification to become a part hereof and treated as though originally set forth
in this Agreement. The parties further agree that any such court is expressly
authorized and requested to modify any such unenforceable provision of this
Agreement in lieu of severing such unenforceable provision from this Agreement
in its entirety, whether by rewriting the offending provision, deleting any or
all of the offending provision, adding additional language to this Agreement or
by making such other modifications as it deems warranted to carry out the intent
and agreement of the parties as embodied herein to the maximum extent permitted
by law. The parties

 

 10 

 

 

expressly agree that this Agreement as so modified by the court will be binding
upon and enforceable against each of them. In any event, should one or more of
the provisions of this Agreement be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability will not affect
any other provisions hereof, and if such provision or provisions are not
modified as provided above, this Agreement will be construed as if such invalid,
illegal or unenforceable provisions had not been set forth herein.

 

15.              Captions. Captions and headings of the sections and paragraphs
of this Agreement are intended solely for convenience and no provision of this
Agreement is to be construed by reference to the caption or heading of any
section or paragraph.

 

16.              Counterparts. This Agreement may be executed in any number of
original, facsimile or portable document format (.pdf) separate counterparts,
each of which will be deemed an original, but all of which taken together will
constitute one and the same instrument.

 

17.              Tolling. Should Executive violate any of the terms of the
restrictive covenant obligations articulated herein, the obligation at issue
will run from the first date on which Executive ceases to be in violation of
such obligation.

 

18.              Section 409A. This Agreement is intended to comply with Section
409A of the Internal Revenue Code or an exemption thereunder and will be
construed and administered in accordance with Section 409A. Notwithstanding any
other provision of this Agreement, payments provided under this Agreement may
only be made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral will be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement will be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment will
only be made upon a “separation from service” under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event will the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Executive on
account of non-compliance with Section 409A.

 

19.              Successors and Assigns. This Agreement is personal to Executive
and will not be assigned by Executive. Any purported assignment by Executive
will be null and void from the initial date of the purported assignment. The
Company may assign this Agreement to any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company. This Agreement will
inure to the benefit of the Company and permitted successors and assigns.

 

 11 

 

 

20.              Notice. All notices, requests, consents, claims, demands,
waivers and other communications hereunder will be in writing and will be deemed
to have been given and received: (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (return receipt requested); (c) on the
date sent by facsimile (with confirmation of transmission) if sent during normal
business hours of the recipient, and on the next business day if sent after
normal business hours of the recipient; or (d) on the third day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as is specified in a
notice given in accordance with this Section 20):

 

If to the Company to:

with a copy (which will not constitute notice) to:

 

Rocky Mountain High Brands, Inc.

9101 LBJ Freeway, Suite 200

Dallas, TX  75243

Attn: David Seeberger

Facsimile: (214) 593-5617

david@rockymountainhighbrands.com

Steven J. Heath

3010 LBJ Freeway

Dallas, Texas 75234

Attn: Steven J. Heath

Facsimile: (214) 919-6138

sheathlaw@att.net

 

If to Executive to:

 

 

John Blackington

2905 Amesbury Drive

Plano, TX 75093

jblackington@gbsgrowthpartners.com

 

 

 

21.              Withholding. The Company will have the right to withhold from
any amount payable hereunder any federal, state and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.

 

22.              Survival. Upon the expiration or other termination of this
Agreement, the respective rights and obligations of the parties hereto will
survive such expiration or other termination to the extent necessary to carry
out the intentions of the parties under this Agreement.

 

23.              Acknowledgment of Full Understanding. EXECUTIVE AGREES AND
ACKNOWLEDGES THAT EXECUTIVE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS
INTO THIS AGREEMENT. EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS HAD AN
OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF EXECUTIVE’S CHOICE
BEFORE SIGNING THIS AGREEMENT.

 

 12 

 

 

24.              Certain Defined Terms. For purposes of this Agreement, the
following terms have the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person who, directly or
indirectly (including through one or more intermediaries), controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control,” when used with respect to any specified Person,
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities or partnership or other ownership interests, by contract or
otherwise; and the terms “controlling” and “controlled” have correlative
meanings.

“Change of Control” means: (1)A change in the ownership of the capital stock of
the Company where a corporation, person, or group acting in concert (a "Person")
as described in Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), holds or acquires, directly or indirectly,
beneficial ownership (within the meaning of RuleÊ13d3 promulgated under the
Exchange Act) of a number of shares of capital stock of the Company which
constitutes 50% or more of the combined voting power of the Company’s then
outstanding capital stock then entitled to vote generally in the election of
directors; or (2) The persons who were members of the Board of Directors of the
Company immediately prior to a tender offer, exchange offer, contested election,
or any combination of the foregoing, cease to constitute a majority of the Board
of Directors; or (3) The adoption of a merger, consolidation, or reorganization
plan involving the Company in which the Company is not the surviving entity, or
a sale of all or substantially all of the assets of the Company. For purposes of
this Agreement, a sale of all or substantially all of the assets of the Company
shall be deemed to occur if any Person acquires (or during the 12-month period
ending on the date of the most recent acquisition by such Person, has acquired)
gross assets of the Company that have an aggregate fair market value equal to
50% of the fair market value of all of the gross assets of the Company
immediately prior to such acquisition or acquisitions; or (4) A tender offer or
exchange offer is made by any Person which, if successfully completed, would
result in such Person beneficially owning (within the meaning of Rule 13d3
promulgated under the Exchange Act) either 50% or more of the Company's
outstanding shares of Common Stock or shares of capital stock having 50% or more
of the combined voting power of the Company’s then outstanding capital stock
(other than an offer made by the Company), and sufficient shares are acquired
under the offer to cause such person to own 50% or more of the voting power; or
(5) Any other transactions or series of related transactions which have
substantially the same effect as the transactions specified in any of the
preceding clauses listed above in numbers (1) to (4) above.

“Common Stock” means common stock of the Company, par value $0.001 per share.

“Common Stock Share Price” means, as of any particular date: (a) the closing
sales price of the Common Stock on the domestic securities exchange, if any, on
which the Common Stock is at the time listed; (b) if there have been no sales of
the Common Stock on any such exchange on any such day, the average of the
highest bid and lowest asked prices for the Common Stock on such exchange at the
end of such day; (c) if on

 13 

 

 

any such day the Common Stock is not listed on a domestic securities exchange,
the closing sales price of the Common Stock as quoted on the OTC Bulletin Board,
the Pink OTC Markets or similar quotation system or association for such day; or
(d) if there have been no sales of the Common Stock on the OTC Bulletin Board,
the Pink OTC Markets or similar quotation system or association on such day, the
average of the highest bid and lowest asked prices for the Common Stock quoted
on the OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association at the end of such day; in each case, averaged over twenty (20)
consecutive trading days ending on the day on which the “Common Stock Share
Price” is determined.

“Company Code of Conduct” means the Company’s Code of Conduct and Insider
Trading Policy which may be updated from time to time. These policies define
appropriate behavior in the workplace and appropriate trading guidelines for
trading the Company’s stock.

“Confidential Information” means all information not generally known to the
public, in spoken, printed, electronic or any other form or medium, relating
directly or indirectly to: business processes, practices, methods, policies,
plans, publications, documents, research, operations, services, strategies,
techniques, agreements, contracts, terms of agreements, transactions, potential
transactions, negotiations, pending negotiations, know-how, trade secrets,
formulas, computer programs, computer software, applications, operating systems,
software design, web design, work-in-process, databases, manuals, records,
articles, systems, material, sources of material, supplier information, vendor
information, financial information, results, accounting information, accounting
records, legal information, marketing information, advertising information,
pricing information, credit information, design information, payroll
information, staffing information, personnel information, employee lists,
supplier lists, vendor lists, developments, reports, internal controls, security
procedures, graphics, drawings, sketches, market studies, sales information,
revenue, costs, notes, communications, algorithms, product plans, designs,
styles, models, ideas, audiovisual programs, inventions, unpublished patent
applications, original works of authorship, discoveries, experimental processes,
experimental results, specifications, customer information, customer lists,
client information, client lists, manufacturing information, factory lists,
distributor lists, and buyer lists of the Company or its businesses or any
existing or prospective customer, supplier, investor or other associated third
party, or of any other Person that has entrusted information to the Company in
confidence. Without limiting the foregoing, “Confidential Information” also
includes (a) other information that is marked or otherwise identified as
confidential or proprietary, or that would otherwise appear to a reasonable
person to be confidential or proprietary in the context and circumstances in
which the information is known or used, and (b) information developed by
Executive in the course of Executive’s employment by the Company as if the
Company furnished the same Confidential Information to Executive in the first
instance. Notwithstanding the anything to the contrary, “Confidential
Information” does not include information that (i) is or becomes generally
available to the public other than as a result of any act or failure to act by
Executive or anyone acting on Executive’s behalf; (ii) is or becomes available
to Executive on a non-confidential basis from a source other than the Company,
unless Executive has actual or constructive knowledge that the source of

 

 14 

 

 

such information is prohibited from disclosing the information to Executive by a
contractual, legal, fiduciary, or other obligation; (iii) was known by or in the
possession of Executive, as established by documentary evidence, prior to being
disclosed to Executive by or on behalf of the Company ; or (iv) was or is
independently developed by Executive, as established by documentary evidence,
without reference to, or use of, in whole or in part, any Confidential
Information.

 

“Customer Information” means all names, phone numbers, addresses, e-mail
addresses, order history, order preferences, chain of command, pricing
information and other information identifying facts and circumstances specific
to the customer.

“Disability” means Executive’s incapacity due to physical or mental illness
that: (a) prevents Executive from performing Executive’s duties for the Company
on a full-time basis for 90 or more consecutive days or an aggregate of 180 days
in any 365 day period; or (b)(i) the Board determines, in compliance with
applicable law, is likely to prevent Executive from performing such duties for
such period of time, and (ii) 30 days have elapsed since delivery of such
determination of the Board to Executive and Executive has not resumed such
performance.

“Facilities Information Technology and Access Resources” means all Company
security policies and procedures as in force from time to time including without
limitation those regarding computer equipment, telephone systems, voicemail
systems, facilities access, monitoring, key cards, access codes, Company
intranet, internet, social media and instant messaging systems, computer
systems, e-mail systems, computer networks, document storage systems, software,
data security, encryption, firewalls, passwords and any and all other Company
facilities, IT resources and communication technologies.

 

“Good Cause” means the occurrence of any of the following, in each case during
the Employment Term: i) an act of fraud, embezzlement, or theft in connection
with his/her or her duties or in the course of his/her employment with the
Company; ii) intentional damage to Company property; iii) unauthorized
disclosure of Company trade secrets; iv) violation of any federal, state, or
local law, ordinance, rule, or regulation (other than traffic violations or
similar offenses); v) any breach of corporate fiduciary duties owed to the
Company; vi) refusal to perform the duties reasonably required by the Employee's
position for the Company; vii) failure to spend sufficient time in the Company
to fully carry out the functions required by the Chief Executive Officer; ix)
refusal to assist in litigation, arbitration, or other disputes involving the
Company; or x) any misconduct in the course and scope of the Employee's
employment with the Company, including, but not limited to, dishonesty,
disloyalty, disorderly conduct, insubordination, harassment of other employees
or customers, abuse of alcohol or controlled substances, or other violations of
the Company’s Code of Conduct or Insider Trading Policy.

 

 15 

 

 

“Intellectual Property” means all rights in and to copyrights, trade secrets,
trademarks (and related goodwill), mask works, patents and other intellectual
property rights therein arising in any jurisdiction throughout the world and all
related rights of priority under international conventions with respect thereto,
including all pending and future applications and registrations therefor, and
continuations, divisions, continuations-in-part, reissues, extensions and
renewals thereof.

“Person” means an individual, corporation, partnership, joint venture, Limited
Liability Company, governmental authority, unincorporated organization, trust,
association or other entity.

“Prohibited Activity” means any activity in which Executive contributes
Executive’s knowledge, experience, services, name, likeness, credibility or
reputation, directly or indirectly, in whole or in part, as an employee,
employer, owner, operator, manager, advisor, consultant, agent, partner,
director (or substantial equivalent), stockholder (or other equity or
quasi-equity holder), officer, volunteer, intern or any other similar capacity
to any Person [engaged in the same or similar business as the Company, including
those engaged in the beverage business]. “Prohibited Activity” also includes
activity that may require or inevitably requires disclosure of trade secrets,
proprietary information or Confidential Information or failure to comply with
the Company’s Code of Conduct or Insider Trading Policy.

“Termination Date” means, if Executive's employment hereunder terminates on
account of (a) Executive’s death, the date of Executive's death; (b) Executive’s
Disability, the date that it is determined that Executive has a Disability; (c)
either party providing notice of non-renewal pursuant to Section 1, the Renewal
Date immediately following the date on which the applicable party delivers
notice of non-renewal; and (d) any other reason, the date set forth in any valid
Notice of Termination. Notwithstanding anything contained herein, the
Termination Date will not occur until the date on which Executive incurs a
"separation from service" within the meaning of Section 409A.

 

“Third Party Purchaser” means any Person who, immediately prior to any
contemplated transaction, (a) does not directly or indirectly own or have the
right to acquire any equity interest in the Company and (b) is not an Affiliate
of any Person who does directly or indirectly own or have the right to acquire
any equity interest in the Company.

“Work Product” means all writings, works of authorship, technology, inventions,
discoveries, ideas and other work product of any nature whatsoever, that are
created, prepared, produced, authored, edited, amended, conceived or reduced to
practice by Executive individually or jointly with others during the period of
Executive’s employment by the Company and relating in any way to the business or
contemplated business, research or development of the Company (regardless of
when or where the Work Product is prepared or whose equipment or other resources
is used in preparing the same) and all printed, physical and electronic copies,
all improvements, rights and claims related to the foregoing, and other tangible
embodiments thereof. Without limiting the generality of the foregoing, “Work
Product” includes Company plans, publications,

 

 16 

 

 

research, strategies, techniques, agreements, documents, contracts, terms of
agreements, negotiations, know-how, formulas, computer programs, computer
applications, software design, web design, work in process, databases, manuals,
results, developments, reports, graphics, drawings, sketches, market studies,
formulae, notes, communications, algorithms, product plans, product designs,
styles, models, audiovisual programs, inventions, unpublished patent
applications, original works of authorship, discoveries, experimental processes,
experimental results, specifications, customer information, client information,
customer lists, client lists, manufacturing information, marketing information,
advertising information, and sales information.

 



 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the Effective Date.

 

 

Company:

 

Rocky Mountain High Brands, Inc.

 



By: /s/ Michael R. Welch

Name: Michael R. Welch

Title: President & Chief Executive Officer

 

 

Executive:

 

By: /s/ John Blackington

Name: John Blackington

Title: Chief Commercialization Officer

 

 17 

 

 

EXHIBIT A

FORM OF RELEASE

AGREEMENT AND MUTUAL RELEASE

IMPORTANT NOTICE TO JOHN BLACKINGTON: Various federal, state and municipal laws
prohibit employment discrimination based on age, race, color, creed, religion,
sex, sexual orientation, national origin, disability, citizenship, veteran
status, and other prohibited criteria. These laws are enforced through the Equal
Employment Opportunity Commission, the Texas Workforce Commission, and other
federal, state and municipal agencies. If you believe that your agreement to
accept separation pay and benefits and the signing of this Agreement was coerced
or is discriminatory, you are encouraged to speak with your Officer for Human
Relations about your concerns. You are advised to discuss this Agreement with
your attorney. In any event, you should thoroughly review and understand the
effect of this document before signing it. You have twenty-one (21) days from
the date you received this Agreement to return a signed copy of the agreement to
Michael Welch. Additionally, you have seven (7) days after returning a signed
agreement to revoke your acceptance, if you so choose. To revoke your
acceptance, you must deliver a written notice of revocation to the attention of
Michael Welch, President and Chief Executive Officer, Rocky Mountain High
Brands, 9101 LBJ Freeway, Suite 200, Dallas, TX 75243 within seven days after
you sign the Agreement. You will not receive the severance benefits described
ion your employment agreement until the revocation period has expired without
revocation by you of the signed agreement. Neither this Notice nor any terms of
this Agreement are acknowledgements or admissions by the Company or you of any
violation of state or federal law.

This Agreement and Mutual Release (this “Agreement”), dated as of
_____________________(the “Execution Date”), is entered into by and among
(“Executive”) and Rocky Mountain High Brands, Inc., a Nevada corporation (the
“Company”), pursuant to the terms of that certain Employment Agreement dated
February 1, 2018 (“Employment Agreement”), by and between Executive and Company.
By letter dated ___________________, delivered by the Rocky Mountain High
Brands, Inc. to Michael Welch, Executive’s employment with the Company and each
of its subsidiaries and corporate affiliates has been terminated, effective
________________. Pursuant to Section 5.7 of the Employment Agreement, Executive
agreed that in consideration for receiving the Severance Amount identified in
the Employment Agreement, Executive would execute and deliver this Agreement to
the Company. Each capitalized term used herein and not otherwise defined shall
have the meaning given such term in the Employment Agreement.

1.       Definitions.

“Claims” means any and all claims, complaints, charges, demands, liabilities,
suits, damages, losses, expenses, attorneys' fees, obligations or causes of
action. “Claims” shall not include, and nothing in this Agreement shall be
construed to be a waiver or release of, (i) any rights or obligations of any
party arising under or through the Certificate of Incorporation, the Bylaws, or
the Shareholder Agreement of the

 18 

 

 

Company and any subsequent amendments to any such documents; (ii) any rights to
indemnity under Section 4.5 of the Employment Agreement; (iii) any rights or
obligations under the Employment Agreement that survive the date of termination
of Executive’s employment with the Company; (iv) any vested or previously
accrued benefits under any retirement or welfare plan of the Company; or (v)
Executive’s entitlement, if any, to continue medical and dental insurance
coverage under and pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”).

“Company Parties” means the Company, each of its predecessors, successors,
assigns, parents, Subsidiaries and affiliates and each of the foregoing
entities' respective past, present and future members, managers, officers,
employees, agents, representatives, principals, insurers, attorneys, employee
benefit programs (and the trustees, administrators, fiduciaries and insurers of
such programs), and any Person acting by, through, under or in concert with any
of the foregoing entities.

“Executive Parties” means Executive and Executive’s family, attorneys, heirs,
estate, agents, executors, representatives, administrators and each of their
respective successors and assigns.

2.       Executive’s General Release and Covenant Not to Sue.

a.       Executive, on behalf of Executive and each of the other Executive
Parties, hereby generally releases and forever discharges the Company Parties
from any and all Claims, known or unknown, of any kind and every nature
whatsoever, and whether or not accrued or matured, which any of them have or may
have arising out of or relating to any transaction, dealing, relationship,
conduct, act or omission, or any other matters or things occurring or existing
at any time prior to and including the Execution Date, including but not limited
to any Claims against any of the Company Parties based on, relating to or
arising under wrongful discharge, retaliation, breach of contract (whether oral
or written), tort, fraud, defamation, slander, breach of privacy, violation of
public policy, negligence, promissory estoppel, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act of 1974, or any
other federal, state or local law relating to employment (or unemployment), the
payment of wages, salary or other compensation, civil or human rights, or
discrimination in employment (based on age or any other factor) in all cases
arising out of or relating to Executive's employment by the Company or any
Subsidiary thereof or Executive’s investment in the Company or any Subsidiary
thereof or Executive’s services as an officer or employee of the Company or any
Subsidiary thereof, or otherwise relating to the termination of such employment
or services.

b.       Executive, on behalf of Executive and each of the other Executive
Parties, hereby covenants forever not to assert, file, prosecute, commence,
institute (or sponsor or purposely facilitate any person in connection with the
foregoing), any complaint or lawsuit or any legal, equitable, arbitral or
administrative proceeding of any nature, against any of the Company Parties in
connection with any released Claims, and represents and warrants that no other
person or entity has initiated or, to the extent within

 19 

 

 

Executive’s control, will initiate any such proceeding on Executive’s behalf,
and that if such a proceeding is initiated, Executive shall accept no benefit
therefrom. Provided, however, the Parties acknowledge that this Agreement does
not prohibit Executive from pursuing an administrative claim with a local, state
or federal administrative body, but does preclude Executive from pursuing court
action regarding any such claim.

3.       Company’s General Release and Covenant Not to Sue.

a.       The Company, on its own behalf and on behalf of the other Company
Parties, hereby generally releases and forever discharges the Executive Parties
from any and all Claims, known or unknown, of any kind and every nature
whatsoever, and whether or not accrued or matured, which any of them may have,
arising out of or relating to any transaction, dealing, relationship, conduct,
act or omission, or any other matters or things occurring or existing at any
time prior to and including the Execution Date (including but not limited to any
Claims based on, relating to or arising under breach of contract (whether oral
or written), tort, fraud, defamation, slander, violation of public policy,
negligence, promissory estoppel, or any other federal, state or local law
relating to employment or discrimination in employment) in all cases arising out
of or relating to Executive's employment by the Company or any Subsidiary
thereof or Executive’s investment in the Company or any Subsidiary thereof or
Executive’s services as a director, officer or employee of any Company Party (or
of any entity for which Executive has served in any such capacity or a similar
capacity at the request of the Company), or otherwise relating to the
termination of such employment or services.

b.       The Company, on behalf of itself and the other Company Parties, hereby
covenants forever not to assert, file, prosecute, commence, institute (or
sponsor or purposely facilitate any person in connection with the foregoing),
any complaint or lawsuit or any legal, equitable, arbitral or administrative
proceeding of any nature, against any of the Executive Parties in connection
with any released Claims, and represents and warrants that no other person or
entity has initiated or to the extent within its control, will initiate any such
proceeding on its behalf, and that if such a proceeding is initiated, the
Company and the other Company Parties shall accept no benefit therefrom.

4.       Acknowledgments. Executive and the Company acknowledge that, by
entering into this Agreement, neither the Executive nor the Company admits to
any wrongdoing in connection with Executive’s employment, and that this
Agreement is intended as a compromise of any Claims that any Party has or may
have against the other. Executive acknowledges that Executive has read and
understands this Agreement, is fully aware of its legal effect, has not acted in
reliance upon any representations or promises made by the Company other than
those contained in writing herein, and has entered into this Agreement freely
based on Executive’s own judgment.

5.       Resignation. Executive hereby confirms Executive’s resignations from
all officer positions with Company and each of its direct or indirect
subsidiaries and corporate or non-corporate affiliates, effective immediately.

 20 

 

 

6.       Injunctive Relief. The parties hereto acknowledge that money damages
would be both incalculable and an insufficient remedy for a breach of this
Agreement by either party hereto and that any such breach would cause the
non-breaching party irreparable harm. Accordingly, each party hereto, in
addition to any other remedies at law or in equity it may have, shall be
entitled, without the requirement of posting of bond or other security, to
equitable relief, including injunctive relief and specific performance, in
connection with a breach of this Agreement by the other party. If either party
hereto files a pleading with a court seeking immediate injunctive relief and
this pleading is challenged by the other party and the injunctive relief sought
is not awarded, the party seeking injunctive relief shall pay all of the costs
and attorneys’ fees of the other party.

7.       Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a portion of
this Agreement; and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of such illegal, invalid or unenforceable provision there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.

8.       Attorney’s Fees. Executive agrees to pay the reasonable attorney’s
fees, costs and any damages any Company Party may incur as a result of Executive
breaching a promise Executive made in this Agreement (such as by suing a Company
Party over a released Claim) or if any representation Executive made in this
Agreement is false. The Company agrees to pay the reasonable attorney’s fees,
costs and any damages any Executive Party may incur as a result of the Company
breaching a promise the Company made in this Agreement (such as by suing an
Executive Party over a released Claim) or if any representation the Company made
in this Agreement is false.

9.       Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be an original, but all of which together shall
constitute one and the same instrument. Any counterpart of this Agreement that
has attached to it separate signature pages which together contain the signature
of all parties hereto shall for all purposes be deemed a fully executed
original. Facsimile or pdf signatures shall constitute original signatures.

10.       Governing Law; Forum. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas without reference to
principles of conflict of laws of Texas or any other jurisdiction.

11.       Older Worker Benefit Protection Act (OWBPA) Acknowledgement. Executive
is fully aware of all facts with regard to Executive’s rights, including
Executive’s rights under the Age Discrimination in Employment Act (“ADEA”), and
acknowledges receipt of a disclosure statement in compliance with the OWBPA,
which is attached to this Agreement. Executive understands that by executing
this Agreement,

 21 

 

 

Executive is waiving Executive’s right to any relief for any claim under the
ADEA. Executive may still file a charge of discrimination with the Equal
Employment Opportunity Commission regarding such claims, but this Agreement and
waiver will bar Executive from receiving any compensation or personal relief in
the event of such a charge. Executive is hereby notified that Executive has 21
days to consider this Agreement although Executive may waive that period and
sign the Agreement at any time prior to the end of the 21-day period. Executive
is advised in writing by this Agreement to consult with an attorney prior to
signing this Agreement, and by Executive’s signature below Executive represents
Executive has consulted with an attorney, or voluntarily elected not to consult
with an attorney, with respect to this Agreement. In addition, Executive
understands that Executive may revoke this Agreement within 7 days after
Executive has signed it by written notice to:

Rocky Mountain High Brands, Inc.

9101 LBJ Freeway, Suite 200

Dallas, TX  75243

Attn: Michael Welch

michael@rockymountainhighbrands.com

This Agreement shall not become effective or enforceable until the 7-day
revocation period has expired without Executive’s revocation. Executive
acknowledges that if Executive accepts any of the Severance Amount identified in
the Employment Agreement after the expiration of the 7-day period, such
acceptance shall constitute confirmation by Executive that Executive did not
revoke this Agreement during the 7-day period.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

Company:

 

Rocky Mountain High Brands, Inc.

 



By: ____________________________

Name: Michael R. Welch

Title: President & Chief Executive Officer

 

 

Executive:

 

By: ___________________________

Name: John Blackington

Title: Chief Commercialization Officer



 22 

 

 